  Case 1:20-cv-00113-LEW Document 1 Filed 03/25/20 Page 1 of 5                   PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MAINE


JAMES BRENT MILLER,                  )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )    Case No. _______________
                                     )    (Removed from the Kennebec County
ACADIA HEALTHCARE CO., INC.,         )    Superior Court, Case No. CV-20-26)
                                     )
      Defendant.                     )
_____________________________________________________________________________

                               NOTICE OF REMOVAL
_____________________________________________________________________________
     Pursuant to 28 U.S.C. §§ 1331-1332, 1441, and 1446, Defendant Acadia Healthcare Co.,

Inc. (“Defendant” or “Acadia”) through its counsel files this Notice of Removal from the Kennebec

County Superior Court, in which the action is now pending under Case No. KENSC-CV-20-26 to

the United States District Court for the District of Maine. As grounds for removal, Defendant

states:

          1.   Plaintiff James Brent Miller (“Plaintiff”) commenced this action on February 14,

2020 by filing a Complaint (the “Complaint”) with the Kennebec County Superior Court styled

as James Brent Miller v. Acadia Healthcare Co., Inc., Case No. CV-20-26 (hereinafter the “State

Court Action”). Plaintiff alleges that Defendant terminated his employment as a result of alleged

protected conduct as a whistleblower in violation of the Maine Whistleblowers’ Protection Act.

See Complaint at ¶¶ 82-89.

          2.   Defendant accepted service of a copy of the Complaint on February 25, 2020. True

and authentic copies of all process, pleadings, and orders served on or by the Defendant in the

State Court Action are attached as Exhibit 1 in accordance with 28 U.S.C. § 1446(a).
  Case 1:20-cv-00113-LEW Document 1 Filed 03/25/20 Page 2 of 5                       PageID #: 2



       3.      Defendant is filing this Notice of Removal within thirty days after accepting service

of the Summons and Complaint, and this Notice of Removal is timely under 28 U.S.C. § 1446(b).

       4.      This action is removed on the basis of diversity of citizenship jurisdiction pursuant

to 28 U.S.C. § 1332 and § 1441. Based on the allegations in the Complaint, complete diversity

exists between Plaintiff and Defendant: Plaintiff is a resident and citizen of Clinton, Kennebec

County, Maine. Complaint at ¶¶ 1-2.

       5.      As clarified by the United States Supreme Court, “the phrase ‘principal place of

business’ [in Section 1332(c)(1)] refers to the place where the corporation’s high level officers

direct, control, and coordinate the corporation’s activities. Lower federal courts have often

metaphorically called that place the corporation’s ‘nerve center.’ We believe that the ‘nerve

center’ will typically be found at a corporation’s headquarters.” Hertz Corp. v Friend, 559 U.S.

77, 80-81 (2010).

       6.      Defendant is a Delaware corporation with its principal place of business in Franklin,

Tennessee. See 28 U.S.C. § 1332(c)(1). A majority of Defendant’s executive and administrative

functions are located in Tennessee. Therefore, Defendant’s principal place of business is in

Tennessee, and it is therefore a citizen of Tennessee for the purposes of determining diversity of

citizenship.

       7.      Accordingly, diversity of citizenship existed between the parties at the time

Plaintiff filed his Complaint. Diversity of citizenship continues to exist at the time this Notice of

Removal is filed.

       8.      Plaintiff’s Complaint does not name a specific amount in controversy but seeks

“lost wages and benefits, compensatory damages, punitive damages, attorney’s fees and costs, and

other relief as may be appropriate.” See Complaint at ¶ 89 (some formatting and punctuation



                                                 2
  Case 1:20-cv-00113-LEW Document 1 Filed 03/25/20 Page 3 of 5                       PageID #: 3



altered from the original). At the time his employment ended in April of 2017, Plaintiff’s annual

earnings from his employment were approximately $75,000. A preponderance of the evidence

shows that the amount in controversy exceeds $75,000. Thus, removal is also proper under 28

U.S.C. § 1441(b) and § 1446(c).

          9.    Venue is proper pursuant to 28 U.S.C. § 1441(a) in the United States District Court

for the District of Maine, which embraces the same place where the state court action is pending.

          10.   Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be filed

with the Clerk of the Superior Court of Kennebec County, and served upon Plaintiff, the only

adverse party. A copy of the State Notice of Filing Notice of Removal is attached hereto as

Exhibit 2.

          11.   By filing this Notice of Removal, Defendant does not waive, either expressly or

impliedly, its respective rights to assert any defense it could have asserted in the Superior Court of

Kennebec County, Maine. Defendant reserves the right to amend or supplement this Notice of

Removal.

          WHEREFORE, Defendant requests this civil action be removed in its entirety from the

Kennebec County Superior Court to the United States District Court for the District of Maine; this

Court assume full jurisdiction of this case; and this Court take all further action deemed just and

proper.

DATED: March 25, 2020
                                               /s/ Ronald W. Schneider, Jr.
                                               Ronald W. Schneider, Jr.
                                               Tara A. Walker
                                               BERNSTEIN, SHUR, SAWYER & NELSON, P.A.
                                               100 Middle Street
                                               P.O. Box 9729
                                               Portland, ME 04104-5029
                                               (207) 774-1200 telephone
                                               (207) 774-1127 facsimile

                                                  3
Case 1:20-cv-00113-LEW Document 1 Filed 03/25/20 Page 4 of 5    PageID #: 4



                                 rschneider@bernsteinshur.com
                                 twalker@bernsteinshur.com

                                 Mark W. Peters (pro hac vice pending)
                                 Brittany S. Hopper (pro hac vice pending)
                                 WALLER LANSDEN DORTCH & DAVIS, LLP
                                 511 Union Street, Suite 2700
                                 Nashville, TN 37219-8966
                                 (615) 244-6380 telephone
                                 (615) 244-6804 facsimile
                                 mark.peters@wallerlaw.com
                                 brittany.hopper@wallerlaw.com




                                   4
  Case 1:20-cv-00113-LEW Document 1 Filed 03/25/20 Page 5 of 5                   PageID #: 5



                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing Notice of Removal has been
served via electronic mail and first-class prepaid mail:

                                      Alison E. Tozier, Esq.
                                      Richard L. O’Meara, Esq.
                                      MURRAY PLUMB & MURRAY
                                      75 Pearl Street, P.O. Box 9785
                                      Portland, ME 04104-5085

                                      Attorneys for Plaintiff

on this 25th day of March, 2020.


                                             /s/ Ronald W. Schneider, Jr.




                                                 5
